Exhibit 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into this 14th
day of March, 2013, by and between CATHERINE H. LAFIANDRA (“Executive”) and PRGX
GLOBAL, INC., a Georgia corporation (“Company”). Executive and Company are
sometimes hereinafter referred to together as the “Parties” and individually as
a “Party.”

BACKGROUND:

A. Executive was employed as the Senior Vice President - Human Resources of
Company pursuant to an employment agreement between Executive and Company dated
as of January 31, 2010 (“Employment Agreement”).

B. Executive and Company now mutually desire to end Executive’s employment and
terminate the Employment Agreement effective as of the date hereof. Executive
will provide a written resignation simultaneously with this executed Separation
Agreement.

C. Company and Executive wish to avoid any disputes which could arise under the
Employment Agreement and have therefore compromised any claims or rights they
have or may have under the Employment Agreement by agreeing to the terms of this
Agreement.

NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Termination of Employment. The Parties agree that (a) the Employment
Agreement is hereby terminated as of the date hereof, (b) Executive waives the
right to 30 days’ written notice of termination of Executive’s employment as set
forth in Section 7(d) of her Employment Agreement, and (c) Executive’s
employment with Company shall terminate effective March 31, 2013 (“Termination
Date”), and all benefits, privileges and authorities related to Executive’s
employment with Company shall hereby cease, except as otherwise specifically set
forth in this Agreement.

2. No Admission. The Parties agree that their entry into this Agreement is not
and shall not be construed to be an admission of liability or wrongdoing on the
part of either Party.

3. Future Cooperation. Executive agrees that, notwithstanding the termination of
Executive’s employment on the Termination Date, Executive upon reasonable notice
will make herself available to Company or its designated representatives for the
purposes of: (a) providing information regarding the projects and files on which
Executive worked for the purpose of transitioning such projects; and
(b) providing information regarding any other matter, file, project and/or
client with whom Executive was involved while employed by Company.



--------------------------------------------------------------------------------

4. Consideration.

(a) In consideration for Executive’s agreement to terminate the Employment
Agreement, to fully release Company from any and all Claims as described below,
and to perform the other duties and obligations of Executive contained herein,
Company will, subject to ordinary and lawful deductions and Sections 4(b) and
(c) below:

(i) Pay severance to Executive in the form of salary continuation for the
eighteen (18) months immediately following the Termination Date (“Severance
Period”). Such payments shall be made in accordance with Company’s standard pay
practices in an amount equal to Seven Thousand Nine Hundred and Twenty Four and
61/100 dollars ($7,924.61) per bi-weekly pay period following Executive’s
Termination Date, except that no payments shall be made during the period that
begins immediately after the Termination Date and ends on the earlier of
(i) Executive’s death or (ii) six months after the Termination Date. The
payments that would otherwise have been made in such period shall be accumulated
and paid in a lump sum on the first bi-weekly pay period after the end of such
period.

(ii) Continue after the Termination Date any health care (medical, dental and
vision) plan coverage, other than under a flexible spending account, provided to
Executive and Executive’s spouse and dependents at the Termination Date for the
Severance Period, on a monthly or more frequent basis, on the same basis and at
the same cost to Executive as available to similarly-situated active employees
during such Severance Period, provided that such continued coverage shall
terminate in the event Executive becomes eligible for any such coverage under
another employer’s plans.

(iii) Pay an amount equal to Executive’s actual earned full-year bonus for 2013,
pro-rated based on the number of days Executive was employed for such year on
and before the Termination Date, payable at the time Executive’s annual bonus
for such year otherwise would have been paid had Executive continued employment.
Payment of a pro rated portion of Executive’s target bonus hereunder will be
dependent upon the Company’s achievement of certain revenue and adjusted EBITDA
performance goals established by the Compensation Committee for 2013 in the same
manner as are applicable to similarly-situated executives of the Company who
participate in the annual bonus plan for 2013. Any bonus due to Executive will
be communicated to Executive by General Counsel with supporting calculations for
such pro-rata bonus.

(iv) Vest in full, effective as of the date upon which the revocation period for
the Release described in Section 4(b) below expires without Executive having
elected to revoke the Release, Executive’s outstanding unvested options,
restricted stock and management incentive plan units set forth on Exhibit A
attached hereto that would have vested based solely on the continued employment
of Executive. Additionally, all of Executive’s outstanding vested stock options
set forth on Exhibit A shall remain outstanding until the earlier of (i) one
year after the Termination Date or (ii) the original expiration date of the
options (disregarding any earlier expiration date provided for in any other
agreement, including without limitation any related grant agreement, based
solely on the termination of Executive’s employment).

 

- 2 -



--------------------------------------------------------------------------------

(v) Payment of one year of outplacement services from Executrak or an
outplacement service provider of Executive’s choice, limited to $20,000 in
total. Executive will notify the General Counsel of the selection of an
outplacement firm and have such outplacement service provider send invoices to
the General Counsel’s attention for payment. This outplacement services benefit
will be forfeited if Executive does not begin using such services within 120
days after the Termination Date.

(b) Notwithstanding anything else contained herein to the contrary, no payments
shall be made or benefits delivered under this Agreement (other than payments
required to be made by Company pursuant to Section 5 below) unless, within
thirty (30) days after the Termination Date: (i) Executive has signed and
delivered to Company a Release in the form attached hereto as Exhibit B (the
“Release”); and (ii) the applicable revocation period under the Release has
expired without Executive having elected to revoke the Release. Executive agrees
and acknowledges that Executive would not be entitled to the consideration
described herein absent execution of the Release and expiration of the
applicable revocation period without Executive having revoked the Release. Any
payments to be made, or benefits to be delivered, under this Agreement (other
than the payments required to be made by Company pursuant to Section 5 below and
the vesting of outstanding unvested options, restricted stock and management
incentive plan units as set forth in Section 4(a)(iv) above) within the thirty
(30) days after the Termination Date shall be accumulated and paid in a lump
sum, or as to benefits continued at Executive’s expense subject to
reimbursement, reimbursement shall be made, on the first bi-weekly pay period
occurring more than thirty (30) days after the Termination Date, provided
Executive delivers the signed Release to Company and the revocation period
thereunder expires without Executive having elected to revoke the Release.

(c) As a further condition to receipt of the payments and benefits in
Section 4(a) above, Executive also waives any and all rights to (i) any other
amounts payable to her upon the termination of her employment relationship with
Company, other than those specifically set forth in this Agreement, including
without limitation any severance, notice rights, payments, benefits and other
amounts to which Executive may be entitled under the laws of any jurisdiction
and/or her Employment Agreement, and (ii) the stock options set forth on
Exhibit C attached hereto (which shall be forfeited in their entirety as of the
Termination Date), and Executive agrees not to pursue or claim any of the
payments, benefits or rights set forth in clauses (i) and (ii) herein.

5. Other Benefits.

Nothing in this Agreement or the Release shall:

(a) alter or reduce any vested, accrued benefits (if any) Executive may be
entitled to receive under any 401(k) plan established by Company;

(b) affect Executive’s right (if any) to elect and (subject to Section 4(a)(ii)
above) pay for continuation of Executive’s health insurance coverage under
Company’s health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (C.O.B.R.A.), as amended;

 

- 3 -



--------------------------------------------------------------------------------

(c) affect Executive’s right (if any) to receive (i) any base salary that has
accrued through the Termination Date and is unpaid, (ii) any bonus for 2012 that
has been earned but is unpaid, (iii) any reimbursable expenses that Executive
has incurred before the Termination Date but are unpaid (subject to the
Company’s expense reimbursement policy) and (iv) any unused paid time off days
to which Executive will be entitled to payment, all of which shall be paid as
soon as administratively practicable (and in any event within thirty (30) days)
after the Termination Date (except for the bonus earned for 2012 which will be
paid at the same time it otherwise would be paid had Executive continued
employment); or

(d) affect Executive’s right to continue to receive her base salary and benefits
through the Termination Date, as in effect as of the date hereof, which base
salary and benefits will continue through the Termination Date, except with
respect to any changes in benefits that are applicable generally to the other
executives of Company.

6. Confidentiality of Agreement Terms. Except as otherwise expressly provided in
this Section 6, Executive and Company agree that this Agreement and the terms,
conditions and amount of consideration set forth in this Agreement are and shall
be deemed to be confidential and hereafter shall not be disclosed by Executive
to any other person or entity. Company shall only disclose this Agreement and
its terms to those parties that are required to know for purposes of performing
this Agreement or as otherwise required by law. The only disclosures excepted by
this paragraph are (a) as may be required by law; (b) Executive may tell
prospective employers the dates of Executive’s employment, positions held,
evaluations received, Executive’s duties and responsibilities and salary history
with Company; (c) Executive may disclose the terms and conditions of this
Agreement to Executive’s attorneys and tax advisers; and (d) Executive may
disclose the terms of this Agreement to Executive’s spouse, if any; provided,
however, that any spouse, attorney or tax adviser learning about the terms of
this Agreement must be informed about this confidentiality provision. Executive
acknowledges that Company may be required by law to disclose information about
this Agreement and its terms.

7. Restrictive Covenants.

(a) Definitions. For purposes of this Agreement, the following terms shall have
the following respective meanings:

(i) “Business of Company” means services to: (A) identify clients’ erroneous or
improper payments; (B) assist clients in the recovery of monies owed to them as
a result of overpayments and overlooked discounts, rebates, allowances and
credits; and (C) assist clients in the improvement and execution of their
procurement and payment processes.

(ii) “Confidential Information” means any information about Company or its
subsidiaries and their employees, customers and/or suppliers which is not
generally known outside of Company, which Executive learned in connection with
Executive’s employment with Company, and which would be useful to competitors or
the disclosure of which would be damaging to Company or any subsidiary of
Company. Confidential

 

- 4 -



--------------------------------------------------------------------------------

Information includes, but is not limited to: (A) business and employment
policies, marketing methods and the targets of those methods, finances, business
plans, promotional materials and price lists; (B) the terms upon which Company
or any subsidiary of Company obtains products from its suppliers and sells
services and products to customers; (C) the nature, origin, composition and
development of Company’s or any subsidiary’s services and products; and (D) the
manner in which Company or any subsidiary of Company provides products and
services to its customers.

(iii) “Material Contact” means contact in person, by telephone, or by paper or
electronic correspondence in furtherance of the Business of Company.

(iv) “Restricted Territory” means, and is limited to, the Atlanta-Sandy
Springs-Marietta, Georgia Metropolitan Statistical Area. Executive acknowledges
and agrees that this is a portion of the area in which Company and its
subsidiaries does business at the time of the execution of this Agreement, and
in which Executive had responsibility on behalf of Company.

(v) “Trade Secrets” means Confidential Information of Company and its
subsidiaries which meets the definition of a trade secret under applicable law.

(b) Confidentiality. Executive agrees that Executive will not, directly or
indirectly, use, copy, disclose, distribute or otherwise make use of on her own
behalf or on behalf of any other person or entity (i) any Confidential
Information for a period of five (5) years after the Termination Date or
(ii) any Trade Secret at any time such information constitutes a trade secret
under applicable law.

(c) Non-Competition. Executive agrees that for a period of two (2) years
following the Termination Date, Executive will not, either for herself or on
behalf of any other person or entity, compete with the Business of Company
within the Restricted Territory by performing activities which are the same as
or similar to those performed by Executive for Company or the Company’s
subsidiaries.

(d) Non-Solicitation of Customers. Executive agrees that for a period of two
(2) years following the Termination Date, Executive shall not, directly or
indirectly, solicit any actual or prospective customers of Company or any
subsidiary with whom Executive had Material Contact, for the purpose of selling
any products or services which compete with the Business of Company.

(e) Non-Recruitment of Employees or Contractors. Executive agrees that for a
period of two (2) years following the Termination Date, Executive will not,
directly or indirectly, solicit or attempt to solicit any employee or contractor
of Company or any subsidiary with whom Executive had Material Contact, to
terminate or lessen such employment or contract.

(f) Acknowledgments. Executive hereby acknowledges and agrees that the covenants
contained in (b) through (e) of this Section 7 hereof are reasonable as to time,
scope and territory given Company’s and Company’s subsidiaries’ need to protect
their business,

 

- 5 -



--------------------------------------------------------------------------------

customer relationships, personnel, Trade Secrets and Confidential Information.
For purposes of the covenants contained in (b) through (e) of this Section 7,
Company shall refer also to Company’s subsidiaries as applicable. In the event
any covenant or other provision in this Agreement shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it shall be interpreted
to extend only over the maximum period of time for which it may be enforceable
and/or over the maximum geographical area as to which it may be enforceable
and/or to the maximum extent in all other respects as to which it may be
enforceable, all as determined by such court in such action, and the invalidity
of any one or more of the covenants or other provisions in this Agreement shall
not cause or render any other covenants or provisions in this Agreement invalid
or voidable. Executive acknowledges and represents that Executive has
substantial experience and knowledge such that Executive can readily obtain
subsequent employment which does not violate this Agreement.

(g) Specific Performance. Executive acknowledges and agrees that any breach of
the provisions of this Section 7 by her will cause irreparable damage to Company
or Company’s subsidiaries, the exact amount of which will be difficult to
determine, and that the remedies at law for any such breach will be inadequate.
Accordingly, Executive agrees that, in addition to any other remedy that may be
available at law, in equity, or hereunder, Company shall be entitled to specific
performance and injunctive relief, without posting bond or other security, to
enforce or prevent any violation of any of the provisions of this Section 7 by
Executive. Additionally, notwithstanding the obligations within Section 11 of
this Agreement regarding the exclusive jurisdiction of the United States
District Court for the Northern District of Georgia and the State and Superior
Courts of Cobb County, Georgia pertaining to actions arising out of this
Agreement, and in addition to the Company’s right to seek injunctive relief in
any state or federal court located in Cobb County, Georgia, the Parties hereby
acknowledge and agree that the Company may seek specific performance and
injunctive relief in any jurisdiction, court or forum applicable to Executive’s
then current residency in order to prevent or to restrain any breach by the
Executive, or any and all of the Executive’s partners, co-venturers, employers,
employees, or agents, acting directly or indirectly on behalf of or with the
Executive, of any of the provisions of the restrictive covenants contained in
this Section 7.

8. Return of all Property and Information of Company. Executive agrees to return
all property of the Company and its subsidiaries within seven (7) days following
the execution of this Agreement. Such property includes, but is not limited to,
the original and any copy (regardless of the manner in which it is recorded) of
all information provided by Company or any subsidiary thereof to Executive or
which Executive has developed or collected in the scope of Executive’s
employment related to Company and its subsidiaries or affiliates as well as all
Company or subsidiary-issued equipment, supplies, accessories, vehicles, keys,
instruments, tools, devices, computers, cell phones, pagers, materials,
documents, plans, records, notebooks, drawings, or papers. Upon request by
Company, Executive shall certify in writing that Executive has complied with
this provision, and has deleted all information of the Company and its
subsidiaries from any computers or other electronic storage devices owned by
Executive. Executive may only retain information relating to Executive’s benefit
plans and compensation to the extent needed to prepare Executive’s tax returns.

 

- 6 -



--------------------------------------------------------------------------------

9. No Harassing or Disparaging Conduct.

(a) Executive further agrees and promises that Executive will not engage in, or
induce other persons or entities to engage in, any harassing or disparaging
conduct or negative or derogatory statements directed at or about Company or its
subsidiaries or affiliates, the activities of Company or its subsidiaries or
affiliates, or the Releasees at any time in the future. Notwithstanding the
foregoing, this Section 9(a) may not be used to penalize Executive for providing
truthful testimony under oath in a judicial or administrative proceeding or
complying with an order of a court or government agency of competent
jurisdiction.

(b) The Company agrees to instruct the executive officers of the Company not to
engage in, or induce other persons or entities to engage in, any harassing or
disparaging conduct or negative or derogatory statements directed at or about
Executive at any time in the future. Notwithstanding the foregoing, the Company
will not be liable for any unauthorized statements made by any employee other
than the executive officers of the Company, and nothing in this Section 9(b) may
be used to penalize the Company for any officer or employee providing truthful
testimony under oath in a judicial or administrative proceeding or complying
with an order of a court or governmental agency of competent jurisdiction.

10. References. Following the Termination Date, Executive agrees to direct any
third party seeking an employment reference to Romil Bahl, the Chief Executive
Officer of the Company; provided, however, that if Executive choses to list
another PRGX colleague as a reference that Company will not be liable for any
such reference provided by such colleague. The Company agrees that, in response
to reference requests directed to Romil Bahl, Mr. Bahl may provide truthful
positive information about Executive’s job performance as part of that reference
in addition to providing information regarding dates of employment and job
title, and will confirm starting and ending salary. The Company will not be
responsible with respect to any references which are directed by Executive to
anyone other than Romil Bahl.

11. Construction of Agreement and Venue for Disputes. This Agreement shall be
deemed to have been jointly drafted by the Parties and shall not be construed
against either Party. This Agreement shall be governed by the law of the State
of Georgia, and the Parties agree that any actions arising out of or relating to
this Agreement or Executive’s employment with Company must be brought
exclusively in either the United States District Court for the Northern District
of Georgia, or the State or Superior Courts of Cobb County, Georgia.
Notwithstanding the pendency of any proceeding, either Party shall be entitled
to injunctive relief in a state or federal court located in Cobb County, Georgia
upon a showing of irreparable injury. The Parties consent to personal
jurisdiction and venue solely within these forums and solely in Cobb County,
Georgia and waive all otherwise possible objections thereto. The prevailing
Party shall be entitled to recover its costs and attorneys fees from the
non-prevailing Party in any such proceeding no later than 90 days following the
settlement or final resolution of any such proceeding. The existence of any
claim or cause of action by Executive against Company or Company’s subsidiaries
or affiliates, including any dispute relating to the termination of Executive’s
employment or under this Agreement, shall not constitute a defense to
enforcement of said covenants by injunction.

 

- 7 -



--------------------------------------------------------------------------------

12. Severability. If any provision of this Agreement shall be held void,
voidable, invalid or inoperative, no other provision of this Agreement shall be
affected as a result thereof, and accordingly, the remaining provisions of this
Agreement shall remain in full force and effect as though such void, voidable,
invalid or inoperative provision had not been contained herein.

13. No Reliance Upon Other Statements. This Agreement is entered into without
reliance upon any statement or representation of any Party hereto or any Party
hereby released other than the statements and representations contained in
writing in this Agreement (including all Exhibits hereto).

14. Entire Agreement. This Agreement, including all Exhibits hereto (which are
incorporated herein by this reference), contains the entire agreement and
understanding concerning the subject matter hereof between the Parties hereto.
No waiver, termination or discharge of this Agreement, or any of the terms or
provisions hereof, shall be binding upon either Party hereto unless confirmed in
writing. This Agreement may not be modified or amended, except by a writing
executed by both Parties hereto. No waiver by either Party hereto of any term or
provision of this Agreement or of any default hereunder shall affect such
Party’s rights thereafter to enforce such term or provision or to exercise any
right or remedy in the event of any other default, whether or not similar.

15. Further Assurance. Upon the reasonable request of the other Party, each
Party hereto agrees to take any and all actions, including, without limitation,
the execution of certificates, documents or instruments, necessary or
appropriate to give effect to the terms and conditions set forth in this
Agreement.

16. No Assignment. Neither Party may assign this Agreement, in whole or in part,
without the prior written consent of the other Party, and any attempted
assignment not in accordance herewith shall be null and void and of no force or
effect.

17. Binding Effect. This Agreement shall be finding on and inure to the benefit
of the Parties and their respective heirs, representatives, successors and
permitted assigns.

18. Indemnification. Company understands and agrees that any indemnification
obligations under its governing documents or the indemnification agreement
between Company and Executive with respect to Executive’s service as an officer
of Company remain in effect and survive the termination of Executive’s
employment under this Agreement as set forth in such governing documents or
indemnification agreement.

19. Nonqualified Deferred Compensation.

(a) It is intended that any payment or benefit which is provided pursuant to or
in connection with this Agreement which is considered to be deferred
compensation subject to Section 409A of the Code shall be paid and provided in a
manner, and at such time and form, as complies with the applicable requirements
of Section 409A of the Code to avoid the unfavorable tax consequences provided
therein for non-compliance.

(b) Neither Company nor Executive shall take any action to accelerate or delay
the payment of any monies and/or provision of any benefits in any manner which
would not be in compliance with Section 409A of the Code (including any
transition or grandfather rules thereunder).

 

- 8 -



--------------------------------------------------------------------------------

(c) Because Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payments to be made or benefits to be
delivered in connection with Executive’s “Separation from Service” (as
determined for purposes of Section 409A of the Code) that constitute deferred
compensation subject to Section 409A of the Code shall not be made until the
earlier of (i) Executive’s death or (ii) six months after Executive’s Separation
from Service (the “409A Deferral Period”) as required by Section 409A of the
Code. Payments otherwise due to be made in installments or periodically during
the 409A Deferral Period shall be accumulated and paid in a lump sum as soon as
the 409A Deferral Period ends, and the balance of the payment shall be made as
otherwise scheduled. Any such benefits subject to the rule may be provided under
the 409A Deferral Period at Executive’s expense, with Executive having a right
to reimbursement from Company once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled.

(d) For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code.

(e) Notwithstanding any other provision of this Agreement, neither Company nor
its subsidiaries or affiliates shall be liable to Executive if any payment or
benefit which is to be provided pursuant to this Agreement and which is
considered deferred compensation subject to Section 409A of the Code otherwise
fails to comply with, or be exempt from, the requirements of Section 409A of the
Code.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed, or caused their duly authorized
representatives to execute, this Agreement as of the day and year first above
written.

 

“Executive” /s/ Catherine H. Lafiandra Catherine H. Lafiandra “Company” PRGX
GLOBAL, INC. By:   /s/ Victor A. Allums Title:   SVP & General Counsel

 

- 10 -